Name: Commission Implementing Decision of 15 July 2014 identifying the priorities of the Union for enforcement and control policy in the framework of the European Maritime and Fisheries Fund
 Type: Decision_IMPL
 Subject Matter: EU finance;  European Union law;  fisheries; NA
 Date Published: 2014-07-16

 16.7.2014 EN Official Journal of the European Union L 209/59 COMMISSION IMPLEMENTING DECISION of 15 July 2014 identifying the priorities of the Union for enforcement and control policy in the framework of the European Maritime and Fisheries Fund (2014/464/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 508/2014 of the European Parliament and of the Council of 15 May 2014 on the European Maritime and Fisheries Fund and repealing Council Regulations (EC) No 2328/2003, (EC) No 861/2006, (EC) No 1198/2006 and (EC) No 791/2007 and Regulation (EU) No 1255/2011 of the European Parliament and of the Council (1), and in particular Article 17(3) thereof, After consulting the Committee on the European Maritime Fisheries Fund, Whereas: (1) the priorities of the Union for enforcement and control policy need to be defined in order to enable the preparation by the Member States of the operational programmes relating to measures financed in accordance with Regulation (EU) No 508/2014. (2) The Union support should give priority to the most effective actions in order to improve efficiency in control activities, taking into account the performance of Member States in implementing Council Regulation (EC) No 1005/2008 (2) and Council Regulation (EC) No 1224/2009 (3). (3) the priorities of the Union for enforcement and control policy should include:  implementation of action plans established in accordance with Article 102(4) of the Regulation (EC) No 1224/2009 for the removal of shortcomings in the control system of a Member State,  implementation of specific actions for the fulfilment of certain ex ante conditionalities set out in Annex IV to Regulation (EU) No 508/2014, as provided for by Article 19(2) of Regulation (EU) No 1303/2013 of the European Parliament and of the Council (4). Pursuant to Article 19(2) of Regulation (EU) No 1303/2013, where the applicable ex ante conditionalities are not fulfilled, the programme shall contain a description of the action to be taken, including the measures to be financed,  implementation of data validation systems as provided for in Article 109 of the Regulation (EC) No 1224/2009, and in particular projects aiming at establishing interoperability between Member States' respective systems, as a complete and reliable catch and effort reporting system is a cornerstone in the management of the Union fisheries resources,  enforcement and control of the obligation to land all catches as provided for in Article 15 of Regulation (EU) No 1380/2013 of the European Parliament and of the Council (5). This new obligation is a very important addition to the new Common Fishery Policy made in order to contribute to the sustainability of the exploitation of fisheries stocks. The implementation of this new obligation will create adaptations in Member States' control system which will include new expenditures,  enforcement and control of the catch certification scheme for the importation and exportation of fishery products as provided for in Chapter III of Regulation (EC) No 1005/2008; The implementation of the catch certification scheme is the cornerstone of the fight against the IUU activity,  effective actions aiming at enforcing fleet capacity limitations. In order to ensure the balance between the fishing opportunities and the fishing capacity, the Member States have to ensure the respect of the capacity limitation and they should implement projects aiming at certification, verification and measurement of engine power requiring funding,  implementation of the Specific Control and Inspection Programmes (SCIPs) or of control coordination in relation to a fishery or an area not covered by a SCIP, pursuant to Article 95(4) of the Regulation (EC) No 1224/2009 and Article 15 of Council Regulation (EC) No 768/2005 (6). These types of action contribute to the development of the culture of compliance, the reinforcement of the cooperation between the Member States and create synergy between the different control tools,  enforcement and control of traceability requirements as set out in Article 58 of the Regulation (EC) No 1224/2009 and Article 67(6) of Commission Implementing Regulation (EU) No 404/2011 (7). Article 58 of the Regulation (EC) No 1224/2009 requires that all lots of fisheries and aquaculture products be traceable at all stages of production, processing and distribution, from catching or harvesting to retail stage. Article 67(6) of Implementing Regulation (EU) No 404/2011 requires operators to affix the information on fisheries and aquaculture products referred to in Article 58(5) of the Regulation (EC) No 1224/2009 by way of an identification tool such as a code, barcode, electronic chip or a similar device or marking system; that requirement applies from 1 January 2013, to products from fisheries subject to a multiannual plan, and as from 1 January 2015, to other fisheries and aquaculture products. Enforcement and control of traceability requirements should be a Union priority. The implementation of the traceability system is the cornerstone of the control fisheries policy in order to ensure the transparency of the origin of the fisheries products. (4) The Union priorities should be applied in a flexible manner depending upon the strengths and weaknesses of the enforcement and control policy in each Member State. If a Member State has already addressed certain priorities, that Member State should in principle address other priorities. (5) Pursuant to Article 20(2) of Regulation (EU) No 508/2014, the priorities of the Union for enforcement and control policy may be amended every two years by the way of implementing acts in order to adapt them to the evolving needs of control, (6) In order to allow for the prompt application of the measures provided for in this Decision, this Decision should enter into force on the day following that of its publication in the Official Journal of the European Union, HAS ADOPTED THIS DECISION: Article 1 The priorities of the Union for enforcement and control policy, as referred to in Article 17(3) of Regulation (EU) No 508/2014, shall be the following: (a) implementation of action plans adopted in accordance with Article 102(4) of Regulation (EC) No 1224/2009 for the removal of shortcomings in the control system of a Member State; (b) implementation of actions defined pursuant to Article 19(2) of Regulation (EU) No 1303/2013 in order to ensure the availability of administrative capacity to comply with the implementation of a Union control, inspection and enforcement system, as set out in Annex IV to Regulation (EU) No 508/2014; (c) implementation of data validation systems referred to in Article 109 of Regulation (EC) No 1224/2009 and in particular the implementation of projects using common standard formats or enhancing interoperability between Member States' systems; (d) control and enforcement of the obligation to land all catches as provide for in Article 15 of Regulation (EU) No 1380/2013, including adaptations in Member States' control systems related to the implementation of that obligation; (e) control and enforcement of the catch certificate scheme provided for in Chapter III of Regulation (EC) No 1005/2008, and (f) implementation of projects aiming at certification, verification and measurement of engine power; (g) implementation of specific control and inspection programmes established in accordance with Article 95(4) of Regulation (EC) No 1224/2009; (h) control coordination in accordance with Article 15 of Regulation (EC) No 768/2005; (i) control and enforcement of traceability requirements, including labelling systems to ensure reliable information for consumers, as provided for by Article 58 of the Regulation (EC) No 1224/2009 and Article 67(6) of Implementing Regulation (EU) No 404/2011. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 15 July 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 149, 20.5.2014, p. 1. (2) Council Regulation (EC) No 1005/2008 of 29 September 2008 establishing a Community system to prevent, deter and eliminate illegal, unreported and unregulated fishing, amending Regulations (EEC) No 2847/93, (EC) No 1936/2001 and (EC) No 601/2004 and repealing Regulations (EC) No 1093/94 and (EC) No 1447/1999 (OJ L 286, 29.10.2008, p. 1). (3) Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Community control system for ensuring compliance with the rules of the common fisheries policy, amending Regulations (EC) No 847/96, (EC) No 2371/2002, (EC) No 811/2004, (EC) No 768/2005, (EC) No 2115/2005, (EC) No 2166/2005, (EC) No 388/2006, (EC) No 509/2007, (EC) No 676/2007, (EC) No 1098/2007, (EC) No 1300/2008, (EC) No 1342/2008 and repealing Regulations (EEC) No 2847/93, (EC) No 1627/94 and (EC) No 1966/2006 (OJ L 343, 22.12.2009, p. 1). (4) Regulation (EU) No 1303/2013 of the European Parliament and of the Council of 17 December 2013 laying down common provisions on the European Regional Development Fund, the European Social Fund, the Cohesion Fund, the European Agricultural Fund for Rural Development and the European Maritime and Fisheries Fund and laying down general provisions on the European Regional Development Fund, the European Social Fund, the Cohesion Fund and the European Maritime and Fisheries Fund and repealing Council Regulation (EC) No 1083/2006 (OJ L 347, 20.12.2013, p. 320). (5) Regulation (EU) No 1380/2013 of the European Parliament and of the Council of 11 December 2013 on the Common Fisheries Policy, amending Council Regulations (EC) No 1954/2003 and (EC) No 1224/2009 and repealing Council Regulations (EC) No 2371/2002 and (EC) No 639/2004 and Council Decision 2004/585/EC (OJ L 354, 28.12.2013, p. 22). (6) Council Regulation (EC) No 768/2005 of 26 April 2005 establishing a Community Fisheries Control Agency and amending Regulation (EEC) No 2847/93 establishing a control system applicable to the common fisheries policy (OJ L 128, 21.5.2005, p. 1). (7) Commission Implementing Regulation (EU) No 404/2011 of 8 April 2011 laying down detailed rules for the implementation of Council Regulation (EC) No 1224/2009 establishing a Community control system for ensuring compliance with the rules of the Common Fisheries Policy (OJ L 112, 30.4.2011, p. 1).